
	
		I
		111th CONGRESS
		1st Session
		H. R. 3521
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To encourage States to expand the protections offered to
		  victims of sex offenses who are not in a familiar or dating relationship with
		  the perpetrators of such offenses.
	
	
		1.Short titleThis Act may be cited as Nicole’s Law.
		2.Protection for
			 victims of sex offenses
			(a)In
			 GeneralFor each fiscal year
			 beginning after the expiration of the period specified in
			 subsection (b)(1) in which a State
			 receives funds under the subpart referred to in
			 subsection (b)(2), the State shall have
			 in effect throughout the State laws and policies that ensure that, with respect
			 to criminal cases involving sex offenses (as defined by the State), protections
			 similar to those offered to victims of domestic violence are extended to
			 victims of sex offenses who are not in a familiar or dating relationship with
			 the perpetrators of such offenses. To demonstrate compliance with the preceding
			 sentence, a State shall have in effect laws and policies that—
				(1)expressly
			 authorize judges and courts to issue, as a condition of bail, protective orders
			 that prohibit a defendant charged with a sex offense from having any contact
			 with the victim or with the victim’s friends, co-workers, or relatives;
				(2)permit judges and courts, after finding a
			 defendant guilty of a sex offense, to order a continuation of a protective
			 order described in
			 paragraph (1), or to otherwise restrict a
			 defendant’s contact with the victim, as a condition of bail, parole, probation,
			 or other supervised release; and
				(3)provide judges and
			 courts with the authority to grant or extend a protection order until further
			 order of a judge or court, as an alternative to issuing protective orders that
			 expire on a specific date or upon termination of a sentence or period of
			 supervised release.
				(b)Compliance and
			 ineligibility
				(1)Compliance
			 dateEach State shall have not more than one year from the date
			 of enactment of this Act in which to fully implement this section, except that
			 the Attorney General may grant an additional one year to a State that is making
			 good faith efforts to implement this section.
				(2)Ineligibility
			 for fundsFor any fiscal year
			 after the expiration of the period specified in
			 paragraph (1), a State that fails to
			 fully implement this section, as determined by the Attorney General, shall not
			 receive 10 percent of the funds that would otherwise be allocated for that
			 fiscal year to the State under subpart 1 of part E of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).
				(c)ReallocationAmounts not allocated under the subpart
			 referred to in
			 subsection (b)(2) to a State for failure
			 to fully implement this section shall be reallocated under that subpart to
			 States that have not failed to fully implement this section.
			(d)Definition of
			 StateIn this section, The term State includes each
			 of the several States, the District of Columbia, and any commonwealth,
			 territory, or possession of the United States.
			
